DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schonodorf et al (US 2015/0274118 A).
As to claims 14, and 24-25,  Schonodorf discloses a method/control unit/ memory medium for generating a trigger signal for triggering at least one safety function of a motor vehicle, the method comprising the following steps: a) receiving respective signals from at least two pressure tube sensors  (Claim 1, first tube and second tube); b) determining at least one collision parameter (para. 0026, impact position) from the received respective signals received according to step a); c) outputting the trigger signal (para. 0031) for the at least one safety function as a function of the determined at least one collision parameter determined in step b). 
As to claim 15, Schonodorf further discloses wherein the ate least two pressure tube sensors from which the respective signals are received in step a) are spaced apart from one another at least in a travel direction of the motor vehicle (Fig. 3-4). 
As to claim 16, Schonodorf further discloses wherein each of the respective signal of the at least two pressure tube sensors received in step a) represent at least one of the following parameters: (i) an impact time; and (ii) an impact location (para. 0026). 
As to claim 23, Schonodorf further discloses wherein the trigger signal is output in step c) as a function of at least one parameter of an additional collision recognition system (impact sensor 20). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schonodorf in view of Seo (US 2015/0291122 A1).

As to claim 17, Schonodorf does not explicitly disclose the at least one collision parameter determined in step b) is at least one of the following: (i) a magnitude of a collision speed; (ii) a component of the collision speed along a travel direction of the motor vehicle; (iii) a collision angle. However, Seo teaches the at least one collision parameter determined in step b) is at least one of the following: (i) a magnitude of a collision speed (para. 0049-0050). Therefore, given the teaching of Seo, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the Method of Schonodorf by employing the well-known or conventional features of determine a magnitude of a collision speed, to perform operation for protecting the pedestrian based on collision speed.
As to claim 18, Seo further teaches wherein at least one deceleration (para. 0053) of the motor vehicle due to a collision is taken into account in step b) in determining a collision speed as the at least one collision parameter.
As to claim 19, Seo further teaches wherein the trigger signal is output in step c) when a component of a collision speed along a travel direction of the motor vehicle or a magnitude of the collision speed exceeds a first predefined threshold (para. 0050-0052) 
As to claim 20, Seo further teaches wherein the first predefined threshold is predefined at least as a function of an impact location (para. 0052) of at least one of the pressure tube sensors and/or of a collision angle. 
As to claim 21, Seo further teaches wherein the trigger signal is output in step c) when a difference between impact times of at least two of the pressure tube sensors falls below a second predefined threshold (para. 0047). 
As to claim 22, Seo further teaches wherein the second predefined threshold is predefined at least as a function of an impact location of at least one of the pressure tube sensors and/or of a collision angle (para. 0046-0048). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661